1

2

3
                                UNITED STATES DISTRICT COURT
4
                                         DISTRICT OF NEVADA
5
                                                   ***
6
     MARCUS WASHINGTON,                                 Case No. 3:19-cv-00256-MMD-WGC
7
                                          Petitioner,                  ORDER
8           v.
9
     WARDEN WILLIAM GITTERE, et al.,
10
                                       Respondents.
11

12          This habeas matter under 28 U.S.C. § 2254 by Marcus Washington (“Petitioner”
13   or “Washington”) comes before the Court on his application to proceed in forma pauperis
14   (ECF No. 1) and motion for appointment of counsel (currently at ECF No. 1-2).
15   I.     PAUPER APPLICATION (ECF NO. 1)
16          The pauper application is incomplete and will be denied without prejudice.
17   Petitioner did not attach the financial documents required for an inmate to demonstrate
18   pauper status. Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, a petitioner must
19   attach both an inmate account statement for the past six months and a properly executed
20   financial certificate with the pauper application. Petitioner attached neither.
21          Petitioner must either pay the filing fee or demonstrate pauper status before the
22   action will proceed forward. However, as discussed further below, the Court finds that a
23   provisional grant of the motion for appointment of counsel is in the interests of justice,
24   assuming financial eligibility.
25          However, Petitioner still must timely: (a) pay the filing fee or submit a proper pauper
26   application; and (b) even if he pays the fee, submit an inmate account statement for the
27   past six months that demonstrates his financial eligibility for appointment of counsel. If he
28   fails to timely pay the filing fee or submit a proper pauper application, the action will be
1    dismissed without further advance notice. If he fails to demonstrate financial eligibility, the

2    provisional appointment of counsel will not be confirmed.

3           With these qualifications, the Court turns to the motion for appointment of counsel.

4    II.    COUNSEL MOTION (ECF NO. 1-2)

5           Provisionally assuming financial eligibility, the Court finds that appointment of

6    counsel is in the interests of justice, considering, inter alia: (a) the sentence, on the

7    conviction for first-degree murder with the use of a deadly weapon, of life without the

8    possibility of parole and a consecutive sentence of 96 to 240 months; (b) the number,

9    complexity and potential substantiality of the potential procedural and substantive issues

10   pertaining to what appears to have been tried as a capital case; (c) the questionable

11   pleading ability demonstrated by Petitioner to date in a federal petition that consists

12   essentially only of copies of his counsel’s appellate briefing in the two state court appeals;

13   and (d) the possibility that Petitioner may have substantial time remaining within the

14   federal limitation period for federal habeas counsel to assert claims without having to rely

15   on relation back for timeliness.1

16          The motion for appointment of counsel therefore will be provisionally granted,

17   subject both to timely satisfaction of the filing fee requirement and confirmation of

18   Petitioner’s financial eligibility for appointment of counsel.

19   III.   CONCLUSION

20          It is therefore ordered that Petitioner’s application to proceed in forma pauperis

21   (ECF No. 1) is denied without prejudice. Washington must either pay the $5.00 filing fee

22   or submit a properly completed pauper application within 30 days of entry of this order.

23   This action will be dismissed without further advance notice if he fails to do so.

24          It is further ordered that the Clerk of Court file the Petition.2

25
            1The   Court makes no conclusive determination as to the status of the federal
26   limitation period. Petitioner at all times remains responsible for calculating the running of
     the limitation period and timely asserting claims.
27
            2The   filing of the Petition does not signify that the pleading is free of deficiencies.
28

                                                     2
1           It is further ordered that the Clerk file the motion for appointment of counsel that

2    was submitted with the Petition, that the motion is provisionally granted as set forth herein,

3    and that the Clerk indicate the provisional grant of the motion in the docket entry for this

4    order. The counsel appointed will represent Petitioner in all federal proceedings related

5    to this matter, including any appeals or certiorari proceedings, unless allowed to withdraw.

6    The provisional grant of the motion is subject to Washington, within 30 days of entry of

7    this order: (a) paying the filing fee or submitting a proper pauper application establishing

8    pauper status, as directed above; and (b) if a properly-completed pauper application is

9    not filed, filing a current inmate account statement for the past six months confirming his

10   financial eligibility under 18 U.S.C. § 3006A.3

11          It further is ordered that the Clerk electronically serve this order upon the Federal

12   Public Defender, that the Federal Public Defender is provisionally appointed as counsel,

13   and that his office will have 30 days to either undertake direct representation of Petitioner

14   or indicate to the Court the office’s inability to represent Petitioner in these proceedings.

15   If the Federal Public Defender is unable to represent Petitioner, the Court then will appoint

16   alternate counsel.

17          It is further ordered that if the Federal Public Defender undertakes representation

18   of Petitioner, counsel then will have 120 days from the filing of the notice of appearance

19   within which to file a counseled amended petition and/or seek other relief. Any deadline

20   established and/or any extension thereof will not signify any implied finding of a basis for

21   tolling during the time period established. Petitioner at all times remains responsible for

22   calculating the running of the federal limitation period and timely presenting claims. That

23   is, by setting a deadline to amend the Petition and/or by granting any extension thereof,

24   the Court makes no finding or representation that the Petition, any amendments thereto,

25
            3It may be more practical for Washington to pay the filing fee, submit a properly-
26   completed pauper application, and/or submit a current inmate account statement himself
     directly from within the prison. That is, Washington may be able to do these things himself
27   from inside the prison more easily and more quickly than counsel would be able to do
     from outside. In all events, this order directs only the time within which the requirements
28   must be satisfied, not the manner in which that is accomplished.

                                                   3
1    and/or any claims contained therein are not subject to dismissal as untimely. See Sossa

2    v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).

3           It further is ordered, so that Respondents may be electronically served with any

4    papers filed through counsel, that the Clerk add state attorney general Aaron Ford as

5    counsel for Respondents and make informal electronic service of this order upon

6    Respondents by directing a notice of electronic filing to him. Respondents’ counsel must

7    enter a notice of appearance within 21 days of entry of this order, but no further response

8    is required from Respondents until further order of the Court.

9           It is further ordered, for this particular case, that, notwithstanding Local Rule LR IC

10   2-2(g), paper copies of any electronically filed exhibits need not be provided to chambers

11   or the staff attorney, unless later directed by the Court.

12          The Clerk will provide copies of all prior filings herein to both the Attorney General

13   and the Federal Public Defender in a manner consistent with the Clerk’s current practice,

14   such as regeneration of notices of electronic filing.

15          Finally, the Clerk will provide Petitioner in proper person (a) a copy of this order,

16   (b) a copy of the papers that he filed, (c) two copies of a pauper application form for an

17   inmate; and (d) one copy of the instructions for the form if not otherwise included with the

18   application form.

19          DATED THIS 16th day of May 2019.

20
                                                       ________________________________
21                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28

                                                   4
